Citation Nr: 1013197	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  10-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for pansinusitis with 
occasional headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for pansinusitis with occasional 
headaches.

In March 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran's most recent VA examination took place in 
January 2009.  In his December 2009 substantive appeal, the 
Veteran asserted that his sinusitis  disability had 
increased in severity, such that it now affected his 
hearing and equilibrium.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected 
disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).  

The most recent VA clinical records of record are dated in 
January 2009.  In light of the Veteran's contention that his 
disability has worsened since the January 2009 VA 
examination, the Board finds that there may be additional VA 
treatment records pertinent to the claim that are 
outstanding.  Because these may include records that are 
pertinent to the Veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain records of the Veteran's 
treatment for sinusitis from the VA 
Medical Centers in Bay Pines, Florida, 
and Buffalo, New York, and from the 
outpatient clinic in Niagara Falls, New 
York, dated from January 2009 to the 
present.  All attempts to secure those 
records must be documented in the 
claims file.

2.  After any additional treatment 
records have been associated with the 
file, schedule the Veteran for an 
examination to determine the current 
severity of his sinusitis disability.  
The examiner should review the claims 
folder and should note that review in 
the report.  All signs and symptoms of 
the service-connected disorder should 
be reported in detail.  In assessing 
the severity of the Veteran's sinusitis 
throughout the pendency of the appeal, 
the examiner should specifically 
consider the Veteran's statements 
regarding the nature of his condition 
throughout the appeal.  The rationale 
for all opinions, with citation to 
relevant medical findings, must be 
explained.

3.  If action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



